IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0261
                           Filed September 13, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHAWN WILLIAM MICHAEL KIGER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, John D. Telleen,

Judge.



      The defendant appeals from his conviction, following a guilty plea, for

assault causing serious injury. AFFIRMED.



      Eric D. Tindal of Keegan and Farnsworth, Iowa City, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                        2


POTTERFIELD, Judge.

      Shawn Kiger appeals from his conviction, following a guilty plea, for

assault causing serious injury.     Kiger maintains his trial counsel provided

ineffective assistance. More specifically, Kiger claims counsel was ineffective for

failing to ensure Kiger understood the term “serious injury,” which made his

admission of guilt unknowing and involuntary.

      In order to establish counsel was ineffective, Kiger is required to

demonstrate, among other things, “a reasonable probability that, but for counsel’s

error, he [or she] would not have pleaded guilty and would have insisted on going

to trial.” State v. Fisher, 877 N.W.2d 676, 682 n.3 (Iowa 2016) (alteration in

original). Kiger fails to even claim as much here. However, Kiger’s claim must

be preserved for postconviction relief. See State v. Johnson, 784 N.W.2d 192,

198 (Iowa 2010) (stating defendants, on direct appeal, “are not required to make

any particular record in order to preserve the claim for postconviction relief” and

when the record is inadequate to address the claim, “the court must preserve it

for a postconviction-relief proceeding, regardless of the court’s view of the

potential viability of the claim”); see also State v. Roby, No. 16-0191, 2016 WL
4384979, at *2 (Iowa Ct. App. Aug. 17, 2016) (noting we may not penalize a

defendant for inadequate briefing on a claim of ineffective assistance on direct

appeal). Moreover, even if Kiger had made the appropriate assertion, the record

before us is not adequate to determine the validity of it. See State v. Delacy, No.

16-0827, 2017 WL 1735684, at *4 (Iowa Ct. App. May 3, 2017) (en banc) (finding

a defendant’s claim he would have insisted on going to trial could not be decided

on direct appeal even though “it is tempting to conclude there is no reasonable
                                       3


probability [the defendant] would have insisted on going to trial in light of the

substantial reduction in the amount of prison time and fines the plea agreement

offered compared to the charges the State filed” because “circumstances

underlying the prosecution’s motivation for the plea offer and the defendant’s

willingness to go to trial are facts that should be permitted to be more fully

developed”).

          We preserve Kiger’s claim for further development of the record. We

affirm.

          AFFIRMED.